Name: Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  distributive trades;  prices;  executive power and public service;  trade
 Date Published: nan

 19 . 12 . 85 Official Journal of the European Communities No L 342/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas , field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in particular Article 6 (4) thereof, Whereas the price payable to the producer takes into account the monthly increments provided for in Regula ­ tion (EEC) No 1485/85 ; whereas the minimum price which must be stated in the contract between the producer and the first purchaser, and the adjustments applicable . to that price , should be specified ; Whereas the Member State in which the products are harvested may, if it cannot supervise the first purchaser, transfer its competence in that connection to another Member State ; Whereas the procedure applicable where there are doubts as to the accuracy of the particulars stated in the certifi ­ cate should be specified ; Whereas , in accordance with Article 6 (4) of Regulation (EEC) No 2036/82, procedures should be defined concer ­ ning the application for and the granting of the certificate of advance fixing of the aid, the certificate's period of vali ­ dity and its layout ; Whereas , in accordance with Article 6 ( 1 ) of Regulation (EEC) No 2036/82, the rules applicable for requesting the identification of the products and for confirming the said identification should be specified ; Whereas the application for aid referred to in Article 5 of Regulation (EEC) No 2036/82 may be replaced by a declaration of usage, by an approved user ; Whereas the aid , for products used in animal feed should be fixed at least twice every month in order to take market changes into account ; Whereas the method for calculating the corrective amount referred to in Article 6 (3) of Regulation (EEC) No 2036/82 should be specified ; whereas the amount in question may be adjusted in accordance with the second subparagraph of Article 1 (2) of that Regulation ; whereas the method of adjustment should be laid down ; Whereas Regulation (EEC) No 1832/85 introduced certain new arrangements ; whereas the rules applicable with regard to the payment of the aid should therefore be amended ; Whereas , in the light of the above , major changes are required in Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the applica ­ tion of the special measures for peas , field beans and sweet lupins (s), as last amended by Regulation (EEC) No 2426/85 (6) ; whereas the layout of that Regulation should be changed and the necessary amendments introduced ; whereas in the interests of clarity Regulation (EEC) No 2365/84 should therefore be repealed and replaced by this Regulation ; Whereas the changeover from the system provided for in Regulation (EEC) No 2365/84 to that provided for in this Regulation calls for the application , over a given period , of certain special arrangements ; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its Chairman , (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7 . 0 OJ No L 219 , 28 . 7 . 1982, p. 1 . ( 4) OJ No L 173 , 3 . 7 . 1985, p. 3 . i5) OJ No L 222, 20 . 8 . 1984, p . 26 . 6) OJ No L 230 , 29 . 8 . 1985 , p . 10 . No L 342/2 Official Journal of the European Communities 19 . 12 . 85 HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed rules for applying the aid scheme for peas, field beans and sweet lupins intro ­ duced by Regulation (EEC) No 1431 /82 . I. First buyer (EEC) No 2036/82 with the agency appointed by the producer Member State . 2 . However, where , for a given marketing year , a producer makes several deliveries to the same first buyer, the latter may lodge , for all or part of those deliveries , an overall declaration , broken down by delivery. 3 . Delivery declarations shall include at least :  the surnames , forenames and addresses of the producer , and of the first buyer,  the signatures of the producer or his representative and of the first buyer,  the marketing year in which the product delivered was harvested,  the date of delivery, and the weight of sound, genuine and merchantable goods as received , delivered by the producer to the ffrst purchaser,  the moisture content and impurity content of the products delivered,  the price payable per unit of the product at standard quality, as set out in the contract referred to in Article 2, the costs charged to the producer and the monthly increments according to the month of delivery. 4 . Without prejudice to Article 6 (6), the delivery de ­ claration for sweet lupins must be accompanied by a copy of the invoice for the purchase of the seed , stating the variety and quantity. Where the invoice makes no reference to ;the variety, it may be added on the delivery declaration . 5 . Except in cases of force majeure, the delivery declar ­ ation must be lodged before the end of the fourth month following the month of delivery or, in the case referred to in paragraph 2, the month of the last delivery concerned . Article 2 1 . The contract referred to in Article 3 of Regulation (EEC) No 2036/82 shall be drawn up in writing and shall stipulate a price payable per 100 kilograms of product which is at least equal to the minimum price expressed In ECU, valid on the first day of the marketing year in which the product is delivered to the first buyer, increased according to the month of delivery by the monthly incre ­ ments , expressed in ECU, referred to in Article 2 a of Regulation (EEC) No 1431 /82 and converted into national currency at the representative rate valid on that day. 2 . The price payable to the producer referred to in paragraph 1 shall be for sound, genuine and merchantable goods in bulk loaded onto the purchaser's vehicle at the farm gate . Where a producer delivers goods that are not of a quality sufficient for them to be used in one of the ways referred to in Article 9 (a), the costs of drying and cleaning that it is necessary and sufficient to incur in order for them to be so used shall be settled between the producer and first purchaser and borne by the producer. The price payable to the producer shall also apply to a product of which the moisture and impurity levels corres ­ pond to those of standard quality. 3 . The weight to be taken into account for the price payable to the producer referred to in paragraph 1 shall be the weight adjusted in conformity with the method given in Annex 1 . The weight to be adjusted shall be that which is obtained after the goods have undergone any drying and cleaning operations as referred to in paragraph 2 . For the purposes of this Regulation , ' impurity' shall mean any foreign body, organic or inorganic , not originating from the seeds of the species in question . Article 4 For inspection purposes, every first buyer shall : (a) keep at the disposal of the competent agency of the producer Member State the contracts concluded with producers of peas, field beans and sweet lupins ; (b) keep separate stock records for products harvested in the Community and imported products, indicating at least the following :  stock levels , broken down by product type,  quantities of products received and sold each day, stating for Community products the moisture and impurity contents,  for Community products , . and for each batch accepted, the reference of the delivery declaration , whjch shall be entered as soon as it is available , or the reference of the producer. However, where the first buyer is also an approved user, the stock records must be kept in accordance with Article 1 1 (2) and (3) ; Article 3 1 . For each delivery of peas, field beans or sweet lupins received from producers, all first buyers shall lodge a de ­ livery declaration as referred to in Article 4 of Regulation 19 . 12 . 85 Official Journal of the European Communities No L 342/3 (c) keep his financial accounts at the disposal of the competent agency of the producer Member State ; (d) keep at the disposal of the competent agency of the producer Member State such other supporting docu ­ ments as are necessary . petent agency of the producer Member State shall issue the certificate of purchase at the minimum price referred to in that Article . 2 . The certificate of purchase at the minimum price shall be issued for the quantity supplied under one or more delivery declarations . 3 . The certificate of purchase at the minimum price must bear an indication enabling it to be compared with the delivery declarations to which it refers . The certificate must also show the quantity, as calculated in accordance with the method laid down in Annex I , of the products appearing in the relevant delivery declaration or declar ­ ations . 4 . If the delivery declaration is lodged with no indica ­ tion of the moisture .content or the impurity content because the information is temporarily unavailable , Member States may issue the certificate of purchase at the minimum price for at most 80 % of the quantity actually delivered . For the marketing years 1985/86 and 1986/87, and in the circumstances referred to in Article 3(2), Member States may, on condition that the party concerned gives a suf ­ ficient security, issue the certificate of purchase at the minimum price before the overall declaration is lodged, for a quantity not exceeding 80 % of the quantity of product delivered by the producers at the time the certifi ­ cate is requested . In such cases, the certificate for the remainder shall be ­ issued when all the conditions laid down in Article 3 have been complied with . 5 . Should Member States discover that they have issued certificates of purchase at the minimum price for more than the actual quantities involved, they shall recover the certificates for the excess quantities , or, if the certificates have been passed on, they shall require the first buyer to pay an amount equal to the highest aid applicable on the date the certificate was issued, multiplied by the excess quantity. 6 . For the purposes of Article 1 1 (4) of Regulation (EEC) No 2036/82, the following definitions shall apply : (a) minimum quality of sweet lupin seed : seeds contain ­ ing less than 3 % bitter grains . The number of bitter grains shall be determined using the test set out in Annex IV ; (b) approved varieties of sweet lupin : the varieties listed in Annex V for the producing country concerned . However, for the 1985/86 marketing year, Member States may issue certificates of purchase at the minimum price for lupins other than bitter species , grown from seed approved for sale in the Member State concerned, in accordance with the provisions of Council . Directive 66/401 /EEC of 14 June 1966 concerning the marketing of seeds of forage crops ('). Article 5 1 . Producer Member States shall check : (a) the delivery declarations, and in particular that the price shown therein is at least equal to the price payable to the producer referred to in Article 2 ( 1 ) ; (b) in the case of sweet lupins , that the quantity of seed used corresponds to the quantity actually delivered and that the variety is eligible ; where the second and third subparagraphs of Article 6 (6) are applied, that the bitter grain content has been complied with ; (c) the stock records of the first buyer and their accuracy. Checks on the accuracy of the stock records , which, may extend upstream and downstream of the first buyer, must be carried out on the spot and involve at least 5 % of first buyers ; (d) in case of doubt, the contracts concluded between producers and , first buyers . 2 . In accordance with the mutual assistance referred to in Article 14 (3) . of Regulation (EEC) No 2036/82, where a producer Member State is unable to carry out certain of the checks referred to in paragraph 1 because the- first buyer is not established in that Member State , it shall request the Member State in which the first buyer is established to carry out the checks in its place . The request referred to in the previous subparagraph shall be drawn up on a document similar to the specimen given in Annex VII and in accordance with the instruc ­ tions given therein , in typescript and in one of- the official languages of the Community. A Member State receiving such a request shall , in good time, reply to the Member State which made it, giving the results of the checks requested . That reply shall be given on the back of the document sent by the Member State that made the request, and shall comply with the instruc ­ tions given thereupon . 3 . Member States shall communicate to the Commis ­ sion the names and addresses of the bodies responsible for giving and receiving the request referred to in para ­ graph 2, and the Commission shall immediately inform the other Member States thereof. Article 6 1 . At the request of the first buyer, and after having carried out the verification to which reference is made in Article 4(2) of Regulation (EEC) No 2036/82, the com ­ (') OJ No 125, 11 . 7 . 1966 , p . 2298/66 . No L 342/4 Official Journal of the European Communities 19 . 12 . 85 for a certificate of. purchase at the minimum price is submitted . 6 . The impress of the issuing body and of the authori ­ ties making entries shall be made with a metal * preferably steel , stamp . 7. Member States shall communicate to the Commis ­ sion a list, with addresses , of the bodies issuing certificates of purchase at the minimum price . Member States shall also communicate to the Commis ­ sion the impresses of the official stamps and, where appropriate, the embossed stamps of the authorities called upon to act . The Commission shall immediately inform the other Member States . If, however, for the 1985/86 and 1986/8? marketing years it is not possible in a Member State to ensure that the requirement referred to in (a) of the first subparagraph is observed, Member States shall issue certificates of purchase at the minimum price for batches of lupins deli ­ vered which contain less than 5"% of bitter grains . The number of bitter grains shall be determined using the test set out in Annex IV. 7 . At the request of any holder of a certificate of purchase at the minimum price , and after that certificate has been lodged by the holder, any issuing body shall replace it with certificates for smaller amounts of products equal in total to the quantity shown on the certificate lodged . Certificates of purchase at the minimum price issued to replace a lodged certificate shall be equivalent in effect to that certificate , up to the quantity for which they are issued . Each replacement certificate of purchase at the minimum price shall be marked with the same distinctive references as the original certificate together with a supplementary serial number. Article 8 1 . Information appearing on certificates, of purchase at the minimum price may not be amended after they have been issued . 2 . In case of doubt as to the accuracy of the informa ­ tion appearing on a certificate of purchase at the minimum price , the latter shall be returned to the issuing body by the person ; concerned or by the competent department of the Member State concerned. If the issuing body considers that the conditions for recti ­ fication are met, it shall withdraw the certificate of purchase at the minimum price and issue without delay a corrected certificate . The new document shall bear on each copy the words 'certificate corrected on . . .'. If the issuing body does not consider that it is necessary to correct the certificate of purchase at the minimum price, it shall mark thereon the words 'verified on . . .' and its stamp . 3 . The holder shall be obliged to return the certificate of purchase at the minimum price to the issuing body at the latter's request . Where the competent national departments return or retain the disputed document in accordance with the provisions of this Article , those departments shall give an acknowledgement of receipt to the person concerned on request . 4 . No replacements may be issued for certificates that are lost, except in the case of a certificate which is lost in postal transmission from the issuing body to the first buyer after having been sent by recorded delivery . In such a case the issuing body may, if satisfied that the original was never received by the party concerned, issue a dupli ­ cate to that party, made out in the same way as the original and clearly showing the word 'duplicate '. Before doing so, the issuing body shall inform the issuing bodies of the other Member States of the issue of such a dupli ­ cate . Article 7 1 . Certificates of purchase at the minimum price shall be made out on forms corresponding to the specimens in Annex II .- These forms shall be completed in accordance with the instructions shown therein and with the provi ­ sions of this Regulation . 2 . Forms for the certificates of purchase at the minimum price shall comprise an original for the appli ­ cant and a copy for the issuing body. 3 . Forms shall be printed on white paper without mechanically made pulp , sized for writing and weighing between 40 and 65 g/m2. Their format shall be 210 x 297 mm . The layout of the forms shall be strictly observed . 4 . Member States shall be responsible for having the forms printed . Each form shall bear the name and address of the printer or a sign by which he can be identified . The issuing body shall number each certificate of purchase at the minimum price at the time of issue . The number shall be preceded , by the following letter or letters according to the country of issue of the document : B for Belgium, DK for Denmark, D for Germany, E for Greece , F for France , IR for Ireland , I for Italy, L for Luxembourg, NL for the Netherlands and UK for the United Kingdom . 5 . The forms shall be completed in typescript . They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application 19 . 12 . 85 Official Journal of the European Communities No L 342/5 II . Approved users Article 9 For the purposes of Article 5 (2) of Regulation (EEC) No 2036/82, products shall be considered actually to have been used if, respectively in relation to points" (a), (b), (c) and (d) of the abovementioned provision , they : (a) have been incorporated together with one or more other products into animal feedingstuffs after being milled and, possibly, toasted or processed into flakes ; (b)  are available for sale after having been put up in new packages of 12,5 kilograms or less , provided that they contain no more than 0,50 % of impuri ­ ties and no more than 3 % of broken or damaged seed of the same species,  are available for sale after having been mixed with at least three other species of seed and put up in new packages of 25 kilograms or less , provided that they contain no more than 0,50 % of inor ­ ganic matter and no more than 3 % of broken or damaged peas or field beans ; (c ) have been processed with a view to the production of protein concentrates ; (d) have been processed by one or more of the following methods with a view to their use for human consump ­ tion :  skinning and, possibly, separation of the cotyle ­ dons ,  skinning and milling with a view to the prepara ­ tion of flour,  soaking in water and packaging, with the liquid, in hermetically sealed packages ,  toasting, pre-cooking or cooking and, where appropriate , milling and drying. (a) keep stock records and certain other supporting docu ­ ments , in accordance with the provisions of paragraph 2 ; (b) place its financial accounts at the disposal of the competent agency ; (c) allow access to its installations by officials of the competent agency ; (d) facilitate inspection operations ; (e) comply with the obligations arising out of this Regula ­ tion . 2 . The stock records shall cover peas , field beans and sweet lupins . They shall include the following as a minimum requirement : (a) daily entries of each type of product, with , for each batch , a statement of its quantity, quality and whether it is of Community origin or not. The quality shall include indications of the moisture content and impu ­ rity content; derived either from analysis , which is compulsory for Community products , or, failing this , from commercial standards . The reference of the certi ­ ficate of purchase at the minimum price shall also be given where available ; (b) daily amounts used or, failing this , monthly amounts used of each type of product, broken down according to the types of use listed in Article 9 ; (c) daily quantities that have not been used and have been removed from the undertaking ; (d) the level of stocks, by product, drawn up periodically, at least monthly. Undertakings which have recourse to the uses referred to in Article 9 (a) and the second indent of 9 (b) shall keep a permanent inventory of the raw materials other than peas , field beans and sweet lupins that they use . The stock records and the inventory referred to above shall be kept in such a way as to enable the competent agency to carry out cross-checks between the quantities of products entering and the quantities of products , processed or otherwise , leaving the premises, particularly as regards the level of stocks held by the undertaking and allowable manufacturing losses . For feedingstuffs containing peas, field beans or sweet lupins, whether incprporated or in the natural state , a register or equivalent document shall be kept stating, for each type of feedingstuff, the main raw materials that it is composed of, including peas , field beans or sweet lupins . 3 . When the approved user is also the first buyer, the stock records for Community products shall indicate the reference of the delivery declaration opposite each in ­ coming batch as referred to in 2 (a). In this case , the competent agency of the Member State may decide not to issue a certificate of purchase at the minimum price . 4 . The competent agency shall allocate a reference number to each approved user fulfilling the conditions of paragraph 1 . Article 10 For the purposes of this Regulation , 'undertaking' shall mean :  any premises or other place within the precincts of the establishment where the products are actually used, and  any premises outside such precincts located in the territory of the Member State where the production works are situated in which the stored products can be properly checked and which have been approved in advance by the agency responsible for supervision . Article 11 1 . For the purposes of approval within the meaning of Article 5 of Regulation (EEC) No 2036/82, every user must undertake to : No L 342/6 Official Journal of the European Communities 19 . 12 . 85 5 . The competent agency may grant provisional approval to the user concerned upon submission of an application for approval . Provisionally approved users shall be assigned - reference numbers . If it is found that one of the conditions laid down in paragraph 1 is not satisfied, and that this raises difficulties for the inspection agency in establishing eligi ­ bility for the aid, provisional approval shall be withdrawn . Withdrawal shall have retroactive effect from the date of provisional approval , and any aid applied for and granted from that date shall be recovered . Provisional approval shall become final as soon as the Member State concerned is satisfied that the approval conditions laid down in paragraph 1 are fulfilled, and in any case by the end of the sixth month following that in which provisional approval was granted . 6 . Where the provisions of Article 5a (4) of Regulation (EEC) No 2036/82 are applied, the Member State shall withdraw approval temporarily, for a period proportional to the seriousness of the infringement .  the quantity of product, on the basis of a moisture and impurity content corresponding to standard quality, for which advance fixing of the aid is requested ,  a reference to Article 3 ( 1 ) or Article 3 (2) of Regula ­ tion (EEC) No 1431 /82 depending on the aid for which an application for advance fixing is made ,  a reference to the security. 3 . The day on which the application for a certificate of advance-fixing of the aid is lodged shall mean : (a) if the application is handed in to the competent agency : the day on which it is handed in , 1 provided that this is done by 4 p.m . ; (b) if the application is sent by letter or telex to the competent agency : the day on which the latter receives it, provided that receipt takes place by 4 p.m . ; (c) if the application is sent by telegram to the competent agency, the day on which the latter receives the tele ­ gram, provided that it was registered at the issuing telegraph office by 4 p.m . and reached the competent agency by 5.30 p.m . Applications for certificates of advance fixing of the aid received either on a non-working day for the competent agency or on a working day for the agency but after the time limits mentioned above shall be considered as having been lodged on the following working day. The time limits laid down in this Regulation refer to Belgian time . Article 13 1 . The certificate of advance fixing of the aid shall be considered to have been issued in the afternoon of the first working day following the day on which the applica ­ tion referred to in Article 12 was lodged , in respect of the quantity mentioned in that application . 2 . The certificate of advance fixing of the aid shall be valid for six months from the month following that in which the application was lodged . 3 . Except in cases of force majeure, the certificate of advance fixing of the aid shall carry with it an obligation to lodge the application for identification , to which reference is made in Article 17 , during its term of validity. The above obligation shall be deemed to have been fulfilled , and the security referred to in Article 12 ( 1 ) shall be released, if the quantity identified before the time limit concerned is between 93 and 107 % of that indicated in the certificate of aid fixed in advance . The security referred to in Article 12 ( 1 ) shall be forfeited in its entirety if the quantity identified is less than 7 % of that indicated in the certificate of advance fixing of the aid . If the quantity identified is 7 % or more but less than 93 % of that indicated in the said certificate , the security shall be forfeited in proportion to the difference between 93 % of the quantity indicated in the certificate and the quantity actually identified . Article 12 1 . Applications for certificates of advance fixing of the aid, as referred to in Article 6 (4) of Regulation (EEC) No 2036/82, shall be sent or handed in by the approved user in the Member State in which that user has been approved . They may be sent by letter, telegram or telex . :: Applications for certificates must be accompanied by a security amounting to 3,5 ECU per 100 kilograms of product . Applications shall be rejected if the security or documentary evidence thereof is not lodged with the competent authority by 16.00 hours on the day on which the application is lodged . However, if non-compliance with that time limit entails no change in the amount of aid to be applied , the time limit shall be extended by 24 hours . Up to the date of entry into force of Commission Regula ­ tion (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products ('), applicants may choose to provide the security in cash or in the form of a guarantee given by a credit institution meeting the criteria laid down by the Member State to which the application is addressed . 2 . Applications for certificates of advance fixing of the aid shall give at least the following particulars :  the surname, forename and address of the applicant,  the description 'peas  field beans ' or 'sweet lupins ' according to the nature of the product, . (') OJ No L 205 , 3 . 8 . 1985, p. 5 . 19 . 12 . 85 Official Journal of the European Communities No L 342/7 Article 14 1 . The certificate of advance fixing of the aid shall b made out on forms corresponding to the specimens in Annex VI . These forms shall be completed in accordance with the instructions shown therein and with the provi ­ sions of this Regulation . 2 . Article 7 (2) to (7) and Article 8 shall apply mutatis mutandis to the certificate of advance fixing of the aid . In cases where the second subparagraph of Article 8 (2) is applied, the previous entries shall , where appropriate , be reproduced on the corrected certificate . Article 15 The rights deriving from the certificate of advance fixing of the aid may be transferred by the titular holder of the certificate during the validity of the latter . This transfer, which may be effected in favour of only one other approved user per certificate , shall relate to quantities not yet the subect of entries on the certificate . The transfer shall be valid only where the body which issued the certificate enters the name and address of the transferee and the date of transfer on the certificate and affixes its stamp thereto . Such entry shall be made at the request of the titular holder. The transferee may not transfer its rights nor return them to the titular holder. by a uniform method for the whole Community. However, until a Community method is adopted , Member States shall use methods of their choice . 3 . For peas , field beans or sweet lupins produced in the Community, the approved user shall submit regularly to the agency appointed by the Member State in which its undertaking is located a declaration of products- received during a period not exceeding one calendar month to be set by that agency . The declaration of products received shall include the quantities of each product which have entered the under ­ taking each day in the period covered by the declaration , expressed in gross weight and giving the levels of moist ­ ure and impurities . 4 . Where the quantities which have entered the under ­ taking ape not intended to be used exclusively therein , the approved user shall indicate on the declaration referred to in paragraph 3 the quantities received in the course of the period in question for which the destination remains to be decided in conformity with the provisions of this para ­ graph . Such quantities must be stored separately from those which are to be used exclusively within the under ­ taking. The party concerned must, during the three months fol ­ lowing the month in which the products are received , lodge a special declaration relating to the quantities concerned which appear on the declaration of products received, specifying the quantity of products which it has been decided should be used within the undertaking and that which it has been decided should be moved else ­ where . If the approved user lodges an application for provisional identification in accordance with the provisions of Article 17 (5), the special declaration relating to the quantities that are covered by that application shall , where necessary, carry an indication of the identified quantities entered on and divided between the certificate or certificates of advance-fixing of the aid . 5 . Except in cases of force majeure, and with the exception of the products referred to in Article 9 and in paragraph 4 of this Article , products which have entered the undertaking must not leave it until they .have been processed . * However, at the request of the party concerned, an excep ­ tion may be granted :  for products which are to be incorporated into animal feed to undergo milling, flaking or toasting outside the undertaking, or  for products which are to be used for human consumption , to undergo toasting, cooking or pre ­ cooking outside the undertaking. Article 16 1 . Member States shall set up a control system for approved users which shall ensure that only products that are entitled to aid shall benefit from it . The control system shall encompass all the administrative procedures which peas , field beans and sweet lupins produced in the Community are required to undergo between their entry into the undertaking and their actual use, or, in cases where they are allowed to be removed from the under ­ taking without processing in accordance with paragraph 4, until their removal has taken place . For inspection purposes the Member State may ask the approved user to inform it in advance that products are to be received . Notice of receipt shall be given no earlier than five working days before the day of receipt and no later than the day before . 2 . The weighing and sampling referred to in Article 1 1 (2) of Regulation (EEC) No 2036/82 shall, be carried out when the peas , field beans and sweet lupins enter the approved user's undertaking . The taking of samples, the reduction of laboratory samples to samples for analysis and the determination of the moisture and impurity contents shall be carried out No L 342/8 Official Journal of the European Communities 19 . 12 . 85  the 4 p.m . deadline shall be deferred to midnight,  the provisions concerning the 5.30 p.m . deadline shall no longer apply. Applications for identification received either on a non ­ working day for the competent agency or on a working day for the agency but after the time limits set shall be considered as having been lodged on the following working day. 4 . At the request of the party concerned , made before the products have been received , the application for iden ­ tification may be considered to have been lodged on the day the products enter the approved user's premises . In that case, the declaration of products received referred to in Article 16 (3) shall give the particulars referred to in paragraph 2 of this Article . 5 . In the circumstances referred to in Article 16 (4) the approved user may request identification for a provisional quantity of products before lodging the special declara ­ tion . In that event the request for provisional identifica ­ tion shall :  include the words 'provisional request under Article 17.(5) of Regulation (EEC) No 3540/85 ',  be provisionally based on the total quantity for which the destination remains to be decided as it appears on , the declaration of products received,  be based definitively on the provisional quantity given , less the quantity moved out of the undertaking, as indicated in the special declaration associated with the corresponding declaration of products received,  not necessarily include an indication of the quantities which are entered on the relevant certificate or certifi ­ cates of advance 1 fixing of the aid . 6 . Where , for the quantity of peas or field beans in respect of which an application for identification has been made , the reference stipulated in the third indent of para ­ graph 2 cannot be given before the products are actually used, in ways which must include one of those referred to in Article 9 (b), the application for identification shall :  include the words ' reference to the aid requested according to the provisions of Article 17 (6) of Regula ­ tion (EEC) No 3540/85 ',  not include either the reference stipulated in the third indent of paragraph 2 or, were it otherwise to be applicable , an indication of the manner in which the quantity is entered on the certificate or certificates of advance fixing of the aid . 6 . The agency appointed by the Member State in which the products are actually used shall check that the quantity indicated on the certificate of purchase at the minimum price referred to in Article 6 corresponds to that which has entered the undertaking, as shown in the declaration of products received referred to in paragraph 3 . The quantity which has entered shall be that expressed in adjusted weight . If the quantity which has entered the undertaking is not more than 102 % of the quantity indicated on the certifi ­ cate of purchase at the minimum price, the competent agency shall treat the quantity which has entered as quali ­ fying for the aid ; If the quantity which has entered is more than 102 % of the quantity indicated on the certificate of purchase at the minimum price , the competent agency shall accept as qualifying for the aid only 102 % of the quantity indi ­ cated on that certificate . 7 . The competent agency in the Member State where the products are actually used shall check that the quanti ­ ties of peas , field beans or sweet lupins which have entered the undertaking, as shown in the declaration of products received referred to in paragraph 3 , correspond to those used in accordance with the provisions of Article 9 , as shown in the declaration of usage referred to in Article 19 (3). 8 . The competent ; agency , shall periodically inspect approved users and shall check that the declarations referred to in paragraph 3 and Article 19 correspond to the stock records and that the stock records are accurate . Article 17 1 . Applications for identification as referred to in Article 6 of Regulation (EEC) No 2036/82 shall be sent or handed in by the approved user in the Member State in which the products are to be actually used . They may be sent by letter, telegram or telex . 2 . Applications for identification shall give at least the following particulars :  the surname, forename and address of the applicant,  the description of the product and the quantity to which the application relates ,  a reference to Article 3 ( 1 ) or (2) of Regulation (EEC) No 1431 /82, depending on the type of aid which has been requested,  where appropriate , the number or numbers of the certificates of advance fixing of the aid or references to the applications if the certificates themselves are not available , from which the applicant wishes the quantities to be taken , together with those quantities . 3 . The day on which the application for identification is lodged shall be that determined as provided for in Article 12 (3 ). However, if non-compliance with the time limits : laid down in the said paragraph 3 entails no change in the amount of aid to be applied, Article IS 1 . The agency appointed by the Member State in which the products are used shall , on the day on which the application is lodged, certify that the quantity of the product which is the; subject of an application has been identified, after having checked : 19 . 12 . 85 Official Journal of the European Communities No L .342/9 ficate of identification , the Member State shall consider that the missing quantity is spread proportionately among all the certificates of identification issued for the period during which the situation arose . 3 . The undertaking shall , at regular intervals , submit a declaration of usage , within the meaning of Article 9 which sets out the quantities used oyer a period to be determined by the competent agency of the Member State in which usage has taken place, but which shall not exceed one month . The declaration must be submitted to the competent authority by a date which that authority shall fix , during the two months which follow usage . However, if the usage of a ^particular batch of peas , field beans or sweet lupins takes place over a number of months, the undertaking shall submit the declaration concerning that batch by the end of the second month following the end of usage, at the latest . The declaration must, as a minimum requirement, set out the quantities of each product that have undergone each type of usage, expressed in gross weight, or where appro ­ priate, adjusted weight calculated according to the method given in Annex I. In the circumstances referred to in Article 17 (6), the declaration of usage shall be accompanied by :  a breakdown of the identified quantity into that part for which the aid requested falls under Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 and into that part for which it falls under Article :3 (2) of the same Regula ­ tion , and  where appropriate, the indication of the identified quantity which is entered on and divided among the relevant certificate or certificates of advance fixing of the aid . Without prejudice to the provisions of paragraph 1 , if the undertaking fails to submit the declaration of usage by the due date, the competent authority of the Member State in which usage has taken place shall deduct 2 % of the aid to which the undertaking would otherwise have been entitled for each working day by which the submission of the declaration is delayed beyond the due date .  that the second subparagraph of Article 6 ( 1 ) of Regu ­ lation (EEC) No 2036/82 has actually been imple ­ mented ,  that Article 17 is complied with . 2 . The certificate referred , to in paragraph 1 shall be made out on a form to be issued by the Member State concerned giving at least :  the name, forename and address of the applicant,  the reference of the application for identification and the dare on which it was lodged,  the description of the product and the quantity identi ­ fied , on the basis of the standard quality,  the aid in national currency to be granted for the quantity identified . In accordance with Article 6 of Regulation (EEC) No 2036/82, the amount of the aid to be granted for the quantity identified shall be determined by multiplying that quantity, with its weight adjusted in accordance with the method set out in Annex I to this Regulation , by :  in the case of aid fixed in advance , the amount entered on the certificate of advance fixing of the aid, valid for the day on which the application for identifi ­ cation is lodged,  in other cases, the amount of aid in force on the day on which the application for identification is lodged . 3 . The quantity identified shall be entered on the certi ­ ficate or certificates of advance fixing of the aid , divided among the certificates as requested by the user . Article 19 1 . The identification referred to in Article 18 shall carry with it, except in cases of force majeure, the obliga ­ tion actually to use the products within the meaning of Article 9 within seven months of the last day of the month in which the application for identification was lodged . 2 . The obligation shall be considered to have been fulfilled when the quantity actually used, as determined in accordance with the method set out in Annex I , is not more than 2 % less than the quantity identified . If the quantity actually used is not less than 90 % and less than 98 % of the quantity identified, the obligation shall be considered to have been fulfilled in proportion to the quantities actually used . Except in cases of force majeure, if the quantity actually used is less than 90 % of that identified, the obligation shall be considered not to have been fulfilled . If, following circumstances of force majeure, only part of the quantity identified is used during the period referred to in paragraph 1 , the obligation shall be considered to have been fulfilled in proportion to the quantities actually used . If the Member State finds a discrepancy between the quantity identified and the quantity actually used, and if this discrepancy cannot be attributed to a particular certi ­ / 4 . The declaration of usage shall be taken to be the application for aid as referred to in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2036/82 in respect of the quantities concerned . III . Approved bodies Article 20 1 . In order to be approved within the meaning of Article 8 of Regulation (EEC) No 2036/82, a body must : (a) include at least 30 producers of peas , field beans or sweet lupins having sufficient livestock to use the quantities produced and undertaking to use the products corfcerned only for feeding their own live ­ stock or that of other members of the body ; No L 342/ 10 Official Journal of the European Communities 19 . 12 . 85  the quantities of unprocessed products entered by the approved body for processing, together with their moisture and impurity content,  any movements of products within the precincts of the approved body,  the quantities of products processed and returned to the producer, adjusted using the method set out in Annex I and broken down by processing method as referred to in Article 21 ,  the quantities transferred from one member to another. 3 . Approved bodies shall also keep a register includ ­ (b) undertake to process at least 150 tonnes of peas , field beans or sweet lupins per year ; (c ) keep stock records and financial accounts ; (d) allow such checks as are necessary ; (e) undertake to pass on the full amount of the aid to the producer ; (f) undertake to ensure , if part of the production of one of its members is transferred to another, that a transfer price complying with the minimum price, adjusted as appropriate by the monthly increments referred to sin : Article 2 (a) of Regulation (EEC) No 1431 /82, is paid . For the purposes of this Regulation , the member acquiring such quantities shall not be considered the first buyer and no certificate shall be issued. 2 . The competent agency of the Member State shall grant approval to a body applying therefor after checking that the conditions laid down in paragraph 1 are complied with . 3 . In cases where Article 8 (3) of Regulation (EEC) No 2036/82\ is applied, the Member State shall withdraw approval on the date on which it ascertains that one of the conditions laid down in paragraph 1 is no longer complied with . mg :  the surnames, forenames and addresses of its members,  the areas sown to peas , field beans and sweet lupins at 15 May and 31 December of each marketing year, for each of its members, ,  the numbers of livestock held by its members at the same dates, - for members planting lupins , copies of invoices for purchases of seed, stating the variety and quantity. Where the variety is not given on the invoice , it must be entered in the register. Article 21 For the purposes of Article 7 of Regulation (EEC) No 2036/82, processing by an approved body shall mean any operation by that body which modifies the nature of the product which is to be used for feeding livestock :  by milling or any other similar process, or  by treatment for marking purposes, using one of the methods set out in Annex III . ' Article 23 1 . Producer Member States shall set up a control system to check that the products are delivered by the producer to the approved body and that they are then processed . 2 . When the products enter the approved body, they shall be weighed and sampled as laid down in Article 1 1 (2) of Regulation (EEC) No 2036/82 . The taking of samples, the reduction of laboratory samples to samples for analysis and the determination of the moisture and impurity content shall be carried out by a uniform method for the whole Community . However, until a Community method is adopted , Member States shall use methods of their choice . 3 . The competent agency in the Member State in which the products are processed by an an approved body shall check that the quantity indicated in the processing declaration corresponds to that actually processed and, in the case of lupins , that the quantities of seed bought correspond to the quantities delivered, including variety, unless the second and third subparagraphs of Article 6 (6) apply. 4 . Except in cases of force majeure, products may not leave the approved body unless they have been processed . Article 22 1 . Approved bodies as referred to in Article 7 of Regu ­ lation (EEC) No 2036/82 shall , once every month, submit to the competent agency of the Member State in which the processing took place a processing declaration con ­ cerning quantities processed during the previous month , which must indicate at least :  the names , forenames and addresses of the producers of products which have been processed,  the quantity of products processed per producer and per processing method as referred to in Article 21 , as adjusted by the method laid down in Annex I. 2 . For inspection purposes , an approved body shall keep stock records within the meaning of Article 21 including the following : 19 . 12. 85 Official Journal of the European Communities No L 342/ 11 IV. Aid 3a of Commission Regulation (EEC) No 2049/82 of 20 July 1982 on rules for determining world market prices in the peas, field beans and sweet lupins sector (2). 2. In that case the corrective amount in question may be adjusted by an amount which does not exceed the result of the calculation referred to in Article 3a (2) of Regulation (EEC) No 2049/82 made for forward prices . Article 24 1 . The aid for products used in the feeding of animals shall be fixed twice per month by the Commission, in such a manner that it can be applied from the 1st and 16th of each month. However, in the event of a major change in the market situation, the aid may be altered as often as necessary. The Commission shall inform the Member States of the amount of the aid to be paid per 100 kilograms of product as soon as it has been fixed, and in any event before its entry into force. 2 . The aid for products used for human consumption shall be fixed, in accordance with the procedure laid down in Article 12 of Council Regulation (EEC) No 1117/78 ('), before the beginning of each marketing year, so as to apply from the first day thereof. The aid may be altered in the mean time if there is a major change in the world market price. Article 27 Within the meaning of Article 5 of Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ^), the event giving entitlement to the aid for peas, field beans and sweet lupins shall be considered to have occurred on the day on which the products were identified in accord ­ ance with Article 18 . Article 25 1 . The corrective amount referred to in the second indent of Article 6 (3) of Regulation (EEC) No 2036/82 shall be equal to the difference between : (a) the average world market price for soya cake deter ­ mined in accordance with Article 1 of Regulation (EEC) No 2036/82 ; and (b) the average forward world market price for soya cake determined in accordance with Article 1 (2) of Regula ­ tion (EEC) No 2036/82. 2. If, for one of the months, following that in which the aid is first applied, the average forward world market price for soya cake cannot be determined by applying para ­ graph 1 (b), the average price determined for the previous month shall be used for calculating the corrective amount for the month concerned . 3 . If the average forward world market price for soya cake cannot be determined in accordance with paragraphs 1 and 2, the corrective amount shall be fixed so that the aid is equal to zero. Article 28 1 . The aid to be granted in accordance with Article 6 of Regulation (EEC) No 2036/82 shall be paid only for peas, field beans and sweet lupins which are of sound, genuine and merchantable quality. The aid 'shall be paid in respect of the checked weight of the product as adjusted by the method laid down in Annex I. Except if they are in the condition referred to in the second indent of Article 21 , aid shall not be granted in respect of batches of products which contain even traces of products which have been treated for marking in accordance with one of the methods set out in Annex III . 2. The aid shall be paid to users having submitted the declaration of usage referred to in Article 19 (3), in respect of the quantity indicated therein, provided that :   they have submitted to the competent authority the certificate of purchase at the minimum price referred to in Article 6 for the quantity identified, except for cases in which Article 11 (3) is applied,  the competent agency has at its disposal the certificate of identification referred to in Article 18 ,  the agency responsible for supervision has made the checks provided for in this Regulation and in par ­ ticular has checked that the quality of products concerned has been identified and has actually been used within the period referred to in Article 19 ( 1 ), and  in the case of use as referred to in the third indent of Article 9 (d), the product has been put up in packages bearing labelling stating the type of processing which it has undergone. Article 26 1 . The corrective amount referred to in Article 25 may be adjusted where the average forward world price for maize gluten feed valid for the month concerned is below the average forward price for soya cake valid for the same month multiplied by the coefficient referred to in Article (') OJ No L 142, 30. 5. 1978, p. 1 . 0 OJ No L 219, 28 . 7. 1982, p. 36. 3) OJ No L 164, 24. 6 . 1985, p . 1 . No L 342/ 12 Official Journal of the European Communities 19 . 12. 85 3 . The aid shall be paid to the approved body which submitted the declaration referred to in Article 22, provided that the agency responsible for supervision has carried out the check referred to in Article 23 and is satis ­ fied that the product is being processed in accordance with this Regulation . Article 29 1 . The advance on the aid provided for in Article 10 of Regulation (EEC) No 2036/82 may be paid only if the approved user applies therefor after he has lodged the application for identification and provided that the appli ­ cation for an advance is accompanied by the provision of security. The amount to be advanced shall be that obtained by applying to the quantity identified, as appropriate, either the aid fixed in advance or the aid valid on the day of identification . In the circumstances referred to in Article 17 (5) the amount to be advanced shall be that results from the provisions of the preceding subparagraph for 80 % of the quantity provisionally identified. In the circumstances referred to in Article 17 (6), the amount to be advanced shall be that which results from the application of the lowest aid which could have been granted. The amount of the security shall be equal to the amount of the aid to be advanced. 2 . Until the date of entry into force of Regulation (EEC) No 2220/85 the security shall take the form of a guarantee provided by a credit institution meeting the criteria laid down by the Member State in which the application is made . 3 . The security shall be released once the competent authority of the Member State has recognized entitlement to the aid in respect of the quantities indicated in the application . The security shall be forfeited in proportion to the quantities in respect of which the conditions giving entitlement to the aid have not been fulfilled. 2. Paragraph 1 shall not apply to products as referred to in Article 9 (b) and the first indent of Article 9 (d). 3 . In the case of export of products as mentioned in Article 1 of Regulation (EEC) No 1431 /82, other than those referred to in paragraph 1 of this Article, the exporter shall add to the export declaration the following statement : 'The products in question have not beeii the subject of a certificate as provided for in Article 6 of Regulation (EEC) No 3540/85.' Article 31 1 . The Member States shall set up a customs control system, or an administrative control system offering equivalent guarantees, which shall be applied from the time when products as referred to in Article 1 of Council Regulation (EEC) No 1431 /82 are put into free circulation in the Community until those products have been accounted for in one of the following ways :  they have been actually used for one of the uses referred to in Article 9 without having benefited from aid,  they have been exported to third countries. 2. The following shall not be subject to the system referred to in paragraph 1 :  products which are presented, unprocessed, in new packages of a content equal to or less than 12,5 kilo ­ grammes, even when mixed with other seeds, ^ products which have been skinned and split into two cotyledons. 3 . In the case of intra-Community trade in the products subject to control pursuant, to this Article, the proof that the products have been accounted for in one of the ways referred to in paragraph 1 shall be furnished by production of control copy T 5 issued in accordance with Commission Regulation (EEC) No 223/77 of 22 December 1976 on the provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure (') and this Article . The section entitled 'Description of goods' must contain one of the following statements :V. Internal and external trade arrangements  'IndfÃ ¸rte produkter ,  'EingefÃ ¼hrte Erzeugnisse ,  'Ã Ã ¹Ã Ã ±Ã Ã ¸Ã ­Ã ½Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ±',  'Imported products',  'Produits importÃ ©s ,  'Prodotti importati ,  'Ingevoerde produkten . Article 30 1 . When clearing through customs for export to third countries products as mentioned in Article 1 of Regula ­ tion (EEC) No 1431 /82 which are the subject of a certifi ­ cate of purchase at the minimum price as referred to in Article 6, the exporter shall present the certificate covering a quantity equal to at least 98 % of the weight of the products, adjusted in accordance with the method laid down in Annex I. The certificate of purchase at the minimum price shall , after being stamped by the customs authorities and endorsed with the destination of the products, be forwarded by the customs authorities to the competent authorities in the Member State of export. The section entitled 'Additional information of the control copy shall be completed as follows :  box 101 : by insertion of the Common Customs Tariff subheading for the products ; (' OJ No L 38, 9 . 2 . 1977, p. 20. 19 . 12 . 85 Official Journal of the European Communities No L 342/ 13  box 103 : by insertion of the net weight of the products in words ;  box 104 : by . deletion of the phrase ' leaving the geographical territory of the Community' in the first indent and by addition of one of the following phrases to the second indent ;  Bestemt til at anbringes under den i forordning (EÃF) nr . 3540/85 omhandlede kontrol ',  Dazu bestimmt der Kontrolle nach der Verord ­ nung (EWG) Nr. 3540/85 unterworfen zu werden',  'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã ¿Ã ¼Ã µÃ ½Ã ¿ Ã ½Ã ± Ã Ã µÃ ¸Ã µÃ ¯ Ã ÃÃ  Ã Ã ¿Ã ½ Ã ­Ã »Ã µÃ ³Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 3540/85 ', VI . Final provisions Article 32 Regulation 2365/84 is hereby repealed with effect from 1 January 1986 . However,  the provisions of that Regulation shall remain appli ­ cable to peas , field beans and sweet lupins which entered the premises of an approved user before 1 January 1986 ,  the provisions of Articles 1 , 2 and 5 of that Regulation shall remain applicable to peas , field beans and sweet lupins harvested before 1 January 1986 ,  the provisions of Article 2 of that Regulation shall remain applicable to peas , field beans and sweet lupins for which a contract between a producer and a first purchaser was concluded before 1 July 1986 ,  the certificate of purchase at the minimum price may be drawn up on forms corresponding to the speci ­ mens given in Annex II to that Regulation up to 30 June 1986 . Article 33 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986 .  Intended to be placed under the control provided for in Regulation (EEC) No 3540/85',  'Destine a Ã ªtre mis sous le contrÃ ´le prÃ ©vu au rÃ ¨gle ­ ment (CEE) n ° 3540/85 ',  Destinato ad essere sottoposto al controllo - previsto dal regolamento (CEE) n . 3540/85',  Bestemd om te worden geplaatst onder de controle bedoeld in Verordening (EEG) nr. 3540/85'. 4 . Where the control copy referred to in paragraph 3 is not returned to the office of departure or to the relevant central body within nine months of its issue , the Member State of departure shall examine the case and inform the Commission thereof . This Regulation : shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985 . For the Commission Frans ANDRIESSEN Vice-President No L 342/ 14 Official Journal of the European Communities 19 . 12 . 85 ANNEX I Method of calculating the weight of peas , field beans and sweet lupins 100  (i + h ) 100  (ij + hj ) X q = X i ' = impurity of peas , field beans and sweet lupins the weight of which is to : be determined , h = moisture of peas , field beans and sweet lupins the weight of which is to be determined , i , = impurities ) &gt; of the quality for which the aid is fixed, h , = moisture. ) q = quantity of the products as received , expressed in kilograms, the weight of which is to be determined, X = weight of the products expressed in kilograms . ' Impurities ' means all foreign bodies , organic or non-organic , not originating from the seeds of the species in question . Only the first two decimal places shall be taken into consideration for the moisture and impurities content . EUROPEAN COMMUNITY ANNEX II class="page"> EUROPEAN COMMUNITY class="page"> 19 . 12 . 85 Official journal of the European Communities ' No L 342/ 19  ANNEX III METHODS OF TREATING PEAS, FIELD BEANS AND SWEET LUPINS FOR MARKING PURPOSES METHOD No 1 Colouring using Patented Blue V (for peas and sweet : lupins only) 1 . Dissolve 4 grams of colouring matter of 80 % concentration (') of Patented Blue V (2) in at least 1,6 litres of water . 2 . Spray the solution obtained on up to 1 000 kilograms of the products to be treated so that there are traces of colouring on at least 50 % of the grains , uniformly dispersed in the total mass . METHOD No 2 Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil , filtered , not deodorized, not decolorized, with : no additives . (b) Characteristics : Minimum iodine content : 120 ' Colour content : 7-14 (GÃ ¤rtner) or - 5-19 (FAC) , Acidity between : 3 and 4 % Maximum point of solidification : 10 °C (c ) Minimum quantity . to be used per tonne of  the product to be treated : 4 kilograms . (d) The treatment apparatus must be such that at all times the oil is evenly distributed throughout the product .: (e ) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution . METHOD No 3 Colouring using (brilliant) green (for field beans only) 1 . Dissolve 20 grams of colouring matter of 82 to 85 % concentration of brilliant green (3) in 3 litres of water . 2 . Spray the solution obtained on up to 1 000 kilograms of the product to be treated so that there are traces of colouring on at least 50 % of the ' grains , uniformly dispersed in the total mass . (') Or 6,4 grams of colouring matter of 50 % concentration . (2) EEC No ' E 131 , Schulz No 826 . The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human consumption (OJ No 115, 11 . 11 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as ' Le ­ bensmittelblau Nr. 3 '. ( 3) Green S  EEC No : E 142 . No L 342/20 Official journal of the European Communities 19 . 12 . 85 ANNEX IV TEST OF THE BITTERNESS OF LUPINS To be performed on a sample of 200 grains taken from a batch of 1 kilogram from each lot of 20 tonnes maximum The bitter principle should be assessed on the seed sept in for testing. The test should be restricted to the qualitative proof of bitter grains in the sample . The homogeneity tolerance should be one grain in 100 grains . The Grain-Cut Method after von Sengbusch ( 1942), Ivanov and Smirnova ( 1932) and Eggebrecht ( 1949) is applicable as the testing method to.. Lupinus albus, Lupinus augustifolius and Lupinus luteus. The dry or swollen grains are cut transversely . The grain halves are dipped on a sieve for 10 seconds in an iodine solution and then rinsed for 5 seconds with water . The cut surfaces of the bitter grains discolour to brown but those of the grains low in alkaloids remain yellow. For the preparation of the iodine solution , 14 g of potassium iodate are dissolved in as little water as possible , 10 g of iodine is added and made up with water to 100 cm 3 . The solution must be left for one week before it may be used . It must be stored in brown bottles . This main solution is diluted between 1 : 3 and 1 : 5 before use . 19 . 12 . 85 Official Journal of the European Communities No L 342/21 BILAG V  ANHANG V  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V  ANNEX V  ANNEXE V  ALLEGATO V  BIJLAGE V Liste over godkendte sorter af sÃ ¸dlupiner  Verzeichnis der zugelassenen SÃ ¼Ã lupinensorten  Ã Ã ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿Ã  Ã Ã Ã ½ Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ ÃÃ ¿Ã ¹Ã ºÃ ¹Ã »Ã ¹Ã Ã ½ Ã ³Ã »Ã Ã ºÃ Ã ½ Ã »Ã ¿Ã ÃÃ ¹Ã ½Ã Ã ½  List of approved varieties of sweet lupin  Liste des varietÃ ©s agrÃ ©Ã ©es de lupins doux  Elenco delle varietÃ riconosciute di lupini dolci  Lijst van de erkende rassen niet-bittere lupinen 1 . LUPINUS ALBUS L. HVID LUPIN WEISSE LUPINE Ã OYÃ INON TO Ã EYKON WHITE LUPIN LUPIN BLANC LUPINO BIANCO WITTE LUPINE 3 . LUPINUS LUTEUS L. GUL LUPIN GELBE LUPINE Ã OYÃ INON TO KITPINON YELLOW LUPIN LUPIN JAUNE LUPINO GIALLO GELE LUPINE 2 . LUPINUS ANGUSTIFOLIUS L. SMALBLADET LUPIN BLAUE LUPINE , , Ã OYÃ INON TO Ã £TENOÃ ¦YÃ Ã ON BLUE LUPIN LUPIN BLEU LUPINO AZZURRO BLAUWE LUPINE 1 2 3 Optagelsesland / Zulassungsland / Ã §Ã Ã Ã ± Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã Ã µÃ Ã  / Country of admission / Pays d'admission / Paese d'ammissione / Land van toelatingSort / Sorte / Ã Ã ¿Ã ¹Ã ºÃ ¹Ã »Ã ¯Ã ± /Variety / VariÃ ©tÃ © / VarietÃ / Ras BemÃ ¦rkninger / Bemerkungen / Ã Ã ±Ã Ã ±Ã Ã ·Ã Ã ®Ã Ã µÃ ¹Ã  / Observations / Observations / Osservazioni / OpmerkingenDK I LB D F GB GR IRL NL class="page"> EUROPEAN COMMUNITY ANNEX VI class="page"> EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY ANNEX VII RESULTS OF THE CHECKS REQUESTED